Citation Nr: 1529016	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-06 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran testified before the undersigned at a March 2015 video-conference hearing. At the hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included with the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been approximated, with the exception of the time period from March 26, 2012 to April 30, 2013, when the Veteran had a 100 percent disability rating. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating. The Board will accord the benefit of the doubt to the Veteran and grant the claim.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.34, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

At the time the Veteran filed his claim, his service-connected traumatic brain injury (TBI) with residual posttraumatic headaches and vertigo was rated as 40 percent disabling effective March 2009; his service-connnected facial and scalp scars were rated as 30 percent disabling effective December 1967; his service-connected left and right knee instability associated with arthritis were each rated as 20 percent disabling effective March 2009; his service-connected degenerative joint disease and degenerative disc disease of the lumbar spine was rated as 10 percent disabling effective January 2008; his service-connected right and left ankle degenerative arthritis were each rated as 10 percent disabling effective January 2008; and his service-connected right thigh skin donor harvest scar was rated as 10 percent disabling effective April 2010. See Rating Decisions. The Veteran's combined rating at that time was 90 percent. See 38 C.F.R. § 4.25. From March 26, 2012 to April 30, 2013, his combined rating was 100 percent status post bilateral knee replacements. Therefore, during this time period he did not meet the criteria for a TDIU. 38 C.F.R. § 4.16(a). As of May 1, 2013, his combined rating was once again 90 percent, therefore the schedular criteria for a TDIU was once again met. See 38 C.F.R. § 4.25.

Although several VA medical opinions are of record, the Board finds that they together with the testimony adduced at the March 2015 hearing, place the evidence in approximate balance between that favoring and against the claim.

The Veteran owned his own auto body repair shop until October 2007, but he has had numerous symptoms related to his service-connected disabilities, including dizziness, chronic fatigue, and headaches from his TBI, and pain from his service-connected joint disabilities that severely limit his occupational and daily living activities. See March 2015 Hearing Transcript; VA Medical Records. 

While the June 2013 VA medical examiner opined that the severity of his service-connected disabilities does not preclude the Veteran from obtaining or retaining substantially gainful sedentary employment, the examiner's opinion is not dispositive. Instead, the Board must review the evidence in its totality. 

The law requires that VA accord the benefit of the doubt to the Veteran. Viewing the evidence in this light, the benefit of the doubt is accorded to the Veteran and  TDIU is granted, with the exception of the time period from March 26, 2012 to April 30, 2013, when the Veteran was assigned a 100 percent disability rating status post bilateral knee replacement.


ORDER

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


